Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4200 Filed 07/30/21 Page 1 of 28




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

             CHADWICK SMITH,

                  Plaintiff,
                                                        Case No. 19-cv-12318
                     v.
                                                   UNITED STATES DISTRICT COURT
       GUIDANT GLOBAL INC., ET AL.,                  JUDGE GERSHWIN A. DRAIN

                Defendants.

______________________________/

   OPINION AND ORDER (1) GRANTING PLAINTIFF’S MOTION FOR
CONDITIONAL CERTIFICATION AND COURT-AUTHORIZED NOTICE
[#92]; (2) DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR
TOLLING [#83]; AND (3) GRANTING THE PARTIES’ JOINT MOTION TO
                EXTEND EXISTING DEADLINES [#102]

                                 I. INTRODUCTION

      Plaintiff Chadwick Smith (“Plaintiff”) filed the instant collective action under

the Fair Labor Standards Act (“FLSA”) for unpaid overtime against Defendant

Guidant Global, Inc. See ECF No. 1. Plaintiff subsequently amended his Complaint

to add Defendant Guidant Group, Inc.1 See ECF No. 8.

      Presently before the Court are Plaintiff’s Motion for Tolling (ECF No. 83)

and Motion for Conditional Certification and Court-Authorized Notice (ECF No.


1
 Hereinafter, the Court will refer to Defendants Guidant Global, Inc. and Guidant
Group, Inc. together as “Guidant.”

                                          1
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4201 Filed 07/30/21 Page 2 of 28




92). The parties’ Joint Motion to Extend Existing Deadlines (ECF No. 102) is also

before the Court. These motions are fully briefed. On July 20, 2021, the Court held

a hearing on this matter. For the reasons that follow, the Court will GRANT

Plaintiff’s Motion for Conditional Certification and Court-Authorized Notice [#92].

The Court will also DENY WITHOUT PREJUDICE Plaintiff’s Motion for

Tolling [#83]. Lastly, the Court will GRANT the parties’ Joint Motion to Extend

Existing Deadlines [#102].

                   II. FACTUAL & PROCEDURAL BACKGROUND

      Plaintiff asserts that he and those “similarly situated” to him are individuals

who were employed by Guidant as hourly employees. ECF No. 8, PageID.24, 27.

Plaintiff brings this action against Guidant for allegedly failing to compensate him,

and other workers like him, for overtime as required by the FLSA, 29 U.S.C. 201 et

seq. Id. at PageID.24. He seeks to recover unpaid overtime and other damages due

to him and the putative class members in this collective action. Id. On December

11, 2019, the Court denied Guidant’s Motion to Dismiss, finding that Plaintiff

sufficiently alleged Guidant’s joint employment relationship.         ECF No. 20,

PageID.329. The Court also determined that Guidant’s raised consent issue was

moot. See id. at PageID.329.

      On August 20, 2020, the Court denied Plaintiff’s Motion for Conditional

Certification of a class defined as: “[a]ll workers covered by a Guidant Staffing



                                         2
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4202 Filed 07/30/21 Page 3 of 28




Company Agreement who were paid straight time for overtime within the past 3

years.” See ECF No. 43. In its Opinion and Order, the Court expressed its concern

with the action’s case management. Specifically, the Court determined that this

matter, at the time of its writing, would not be manageable as a collective action in

light of Guidant’s assertion that the potential nationwide class may include 200,000

workers, who are employed by over 1,600 staffing agencies and assigned to work at

56 different companies in a variety of different industries. Id. at PageID.1677. The

Court otherwise found that Plaintiff sufficiently demonstrated a class of similarly

situated workers existed. The parties have since engaged in extensive motion

practice related to their various discovery disputes regarding the putative class’ size,

scope, and manageability. See ECF Nos. 77, 84, 107.

      In his present Motion for Conditional Certification and Court-Authorized

Notice, Plaintiff now requests the Court authorize notice to:

      All current and former power industry workers who worked for, or on
      behalf of, Guidant, who were paid and/or billed on a straight time for
      overtime basis at any time in the last 3 years, and who were assigned to
      Duke and/or Entergy (the “Straight Time Power Workers”).

ECF No. 92, PageID.2621. Plaintiff includes a footnote to his proposed definition

explaining that the time period, presently listed as the last 3 years, should include

“any tolling period the Court may order” pursuant to their separate Motion for

Tolling (ECF No. 83). Id. at PageID.2621 n.5.




                                           3
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4203 Filed 07/30/21 Page 4 of 28




      Plaintiff argues that recent discovery in this case demonstrates that the

Straight Time Power Workers are similarly situated, and the putative class is

manageable. Id. at PageID.2635. Specifically, Plaintiff asserts that there are “no

more than 5,184 Straight Time Power Workers” covered by the narrowed collective

action. Id. at PageID.2634. He contends, as he did in his first Motion for Conditional

Certification, that Guidant’s “straight time for overtime” policy failed to compensate

him and other hourly works for their overtime worked. Id. at PageID.2652. Plaintiff

claims that Guidant’s pay practice is “widespread and systematically applied to

Smith and the Putative Class.” Id. at PageID.2643.

      The Court previously described Guidant’s role as a global workforce managed

services provider as such:

      Guidant is a managed services provider (“MSP”), meaning it provides
      administrative support for companies’ contingent worker programs.
      Guidant offers global workforce management and staffing solutions to
      various industries, including the oil and gas, as well as nuclear
      industries. Plaintiff, for example, was staffed to Duke Energy in
      Indiana as a Mechanical Coordinator and Commissioning Coordinator.
      According to Plaintiff, Guidant acts as an employer in “many ways,”
      including requiring its clients to enter into Master Service Agreements
      and its Temporary Worker Agreements. “For all intents and purposes
      … Guidant acts as the employer, even officing in its clients’ facilities
      on-site and providing on-site representatives to manage the contingent
      workers.”

ECF No. 43, PageID.1663 (internal citations omitted).            Guidant details its

relationship as an MSP to its customers, including Duke and Entergy, in its Response

to Plaintiff’s Motion for Conditional Certification. ECF No. 97, PageID.3809–13.

                                          4
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4204 Filed 07/30/21 Page 5 of 28




      In support of his present Motion for Conditional Certification, Plaintiff

reincorporates his original exhibits from his first Motion.         See ECF No. 92,

PageID.2653 (citing ECF Nos. 30-1–30-22).            These original exhibits include

pleadings, declarations from several workers, Guidant’s employment records, and

pay records.    See ECF No. 43, PageID.1664.          Additionally, Plaintiff attaches

transcripts of three Rule 30(b)(6) depositions, staffing company agreements with

vendors, master service agreements with Duke and Entergy, a sealed list of

Guidant’s Power Workers, and other Entergy documents. Plaintiff argues that this

evidence meets both the lenient and “modest-plus” standards for conditional

certification. ECF No. 92, PageID.2653. Moreover, Plaintiff contends that the

putative class of Straight Time Power Workers is manageable. Id. at PageID.2654.

      Guidant again opposes Plaintiff’s renewed request for conditional

certification, arguing that the proposed class is neither similarly situated nor

manageable. ECF No. 97, PageID.3807. Guidant emphasizes that a heightened

standard of review applies in light of the parties’ discovery since the Court’s August

20, 2020 Opinion and Order. Id. at PageID.3807–08. Moreover, Guidant argues

that Plaintiff cannot show that the putative class members are subjected to a common

policy in violation of the FLSA. Id. at PageID.3813.

      In his Motion for Tolling, Plaintiff asks the Court to toll the statute of

limitations for all potential opt-ins from the date Guidant filed its initial opposition



                                           5
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4205 Filed 07/30/21 Page 6 of 28




to his Motion for Conditional certification—February 28, 2020—until the date of

this writing.   ECF No. 83, PageID.2373–74.           He emphasizes the delays in

effectuating notice resulted from “procedural delays, Guidant’s misrepresentations

concerning the size of the putative class, and Guidant’s discovery stall tactics[.]” Id.

at PageID.2385. Plaintiff thus asserts that potential opt-ins have not been afforded

an opportunity to learn of their rights under the FLSA, their ability to make a claim,

or the filing requirements to join this lawsuit. Id. at PageID.2387–88. Moreover,

Plaintiff contends that Guidant will not be unduly prejudiced by tolling the potential

opt-ins’ limitations period because Guidant has been aware of the collective claims

since he initiated this action. Id. at PageID.2388.

      In its Response, Guidant first argues that Plaintiff’s Motion for Tolling is

premature since no putative class member has opted in this action pursuant to a

notice. ECF No. 85, PageID.2509–10. Guidant also contends that Plaintiff’s Motion

for Tolling should be denied because the arguments related to the alleged

misrepresentations regarding the size of the putative class, the procedural delay, and

the alleged discovery stall tactics lack merit. Id. at PageID.2511.

      The parties also filed a Joint Motion to Extend Existing Deadlines. ECF No.

102. They ask the Court to establish new deadlines in light of their discovery related

to conditional certification and the pending status of the aforementioned motions.

      The Court will address each of the pending motions in its analysis below.



                                           6
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4206 Filed 07/30/21 Page 7 of 28




                                    III. LAW & ANALYSIS

   A. Plaintiff’s Motion for Conditional Certification and Court-Authorized
      Notice (ECF No. 92)

      1. Legal Standard

      Section 207 of the FLSA requires employers to compensate their employees

at “a rate not less than one and one-half times the regular rate” of pay for time worked

in excess of forty hours in any workweek. 29 U.S.C. § 207(a)(1). The FLSA’s

“collective action” provision, section 216(b), allows one or more employees to bring

an action for overtime compensation on “behalf of himself…and other employees

similarly situated.” 29 U.S.C. § 216(b).

      “Section 216(b) establishes two requirements for a representative action: 1)

the plaintiffs must actually be ‘similarly situated,’ and 2) all plaintiffs must signal in

writing their affirmative consent to participate in the action.” Comer v. Wal-Mart

Stores, 454 F.3d 544, 546 (6th Cir. 2006). District courts follow a two-phase process

for certification in order to determine if opt-in plaintiffs and lead plaintiffs are

similarly situated. See Williams, et al. v. K&K Assisted Living LLC, et al., No. 15-

cv-11565, 2015 WL 7257274, at *2 (E.D. Mich. Nov. 17, 2015) (citation omitted).

First, during the “notice” stage, the court determines whether to certify the suit as a

collective action, which enables potential opt-in plaintiffs to be notified of and

participate in the suit. See id. Second, after the court has received all the opt-in

forms and discovery has concluded, the second stage occurs wherein the court

                                            7
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4207 Filed 07/30/21 Page 8 of 28




utilizes a stricter standard to judge whether class members are similarly situated. See

id. (citation omitted).

      At the initial “notice” stage, the lead plaintiff(s) “must show only that his

position is similar, not identical to the positions held by the putative class members.”

Comer, 454 F.3d at 546–47.         Courts do not resolve factual disputes, decide

substantive issues on the merits, or make credibility determinations at this initial

stage. Wlotkowski v. Mich. Bell. Tel. Co., 267 F.R.D. 213, 217 (E.D. Mich. 2010)

(citation omitted). “Rather, those tasks are addressed at the second stage.” Fisher

v. Mich. Bell Tel. Co., 665 F.Supp.2d 819, 826 (E.D. Mich. 2009).

      If the plaintiff can meet his burden, the court may authorize notification of

similarly situated employees to allow them to opt into the suit. See Comer, 454 F.3d

at 546. “The court may also order the defendant to provide plaintiffs with the contact

information of potential opt-in plaintiffs.” Williams, 2015 WL 7257274, at *3

(citing Cobus v. DuHadway, Kendall & Associates, Inc., No. 13-cv-14940, 2014 WL

4181991, at *2 (E.D. Mich. Aug. 21, 2014)). If the court grants collective action

certification at this stage, “the certification is conditional and by no means final.”

Comer, 454 F.3d at 546–47.

      “At the second stage, following discovery, trial courts examine more closely

the question of whether particular members of the class are, in fact, similarly

situated.” Id. at 547. Using a more rigorous standard at the second stage, “[d]istrict



                                           8
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4208 Filed 07/30/21 Page 9 of 28




court have based their final-certification decisions on a variety of factors, including

the ‘factual and employment settings of the individual plaintiffs, the different

defenses to which the plaintiffs may be subject on an individual basis, and the degree

of fairness and procedural impact of certifying the action as a collective action.’”

Bacon v. Eaton Aeroquip, LLC, No. 11-cv-14103, 2012 WL 65657603, at *3

(citation omitted).

      2. Analysis

      As indicated above, Plaintiff seeks collective treatment for power industry

workers who were assigned to Duke and/or Entergy and subjected to a uniform

“straight time for overtime” pay policy. ECF No. 92, PageID.2652. Plaintiff

contends that he presents ample evidence demonstrating these workers, similar to

the members of his previously proposed class, are similarly situated.           Id. at

PageID.2652. Moreover, he argues that the putative class, consisting of 5,184

workers, is manageable. Id. at PageiD.2653–54. The Court will review Plaintiff’s

renewed Motion and corresponding evidence under the appropriate standard below.

      i.     Heightened Standard

      As the Court indicated in its August 20, 2020 Opinion and Order, a heightened

standard—known as “modest-plus”—rather than the “fairly lenient standard”




                                          9
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4209 Filed 07/30/21 Page 10 of 28




 employed in most collective actions during the “notice stage,”2 is appropriate when

 parties participate in discovery related to the issue of conditional certification. See

 Byers v. Care Transport, Inc., No. 13-cv-15174, 2016 WL 4771328, at *3 (E.D.

 Mich. Sept. 14,2016) (citations omitted). “Under this ‘modest-plus’ standard, the

 court compares the allegations set forth in Plaintiff’s Complaint with the factual

 record assembled through discovery to determine whether Plaintiffs have made a

 sufficient showing beyond their original allegations that would tend to make it more

 likely that a class of similarly-situated employees exists.” Id. (citation omitted). At

 this juncture, the court determines whether the plaintiff has “advanced the ball down

 the field—showing that it is more likely that a group of similarly situated individuals

 may be uncovered by soliciting opt-in plaintiffs.” Id. (citation omitted).

        Other district courts within the Sixth Circuit have denoted that this standard

 does not require as stringent a showing as is required at the second stage of the

 certification process. See Weisgarber v. N. Am. Dental Grp., LLC, No. 4:18cv2860,

 2020 WL 1322843, at *2 (N.D. Ohio Mar. 20, 2020) (collecting cases). When

 reviewing the presented evidence, the court should acknowledge that such evidence


 2
   The “fairly lenient” standard requires only that the plaintiff “submit evidence
 establishing at least a colorable basis for [his] claim that a class of ‘similarly situated’
 plaintiffs exist.” Olivo v. GMAC Mortg. Corp., 374 F. Supp. 2d 545, 548 (E.D.
 Mich. 2004) (citation omitted). This similarity can be illustrated by a “modest
 factual showing sufficient to demonstrate that they and potential plaintiffs together
 were victims of a common policy or plan that violated the law.” Id. at 548 (citation
 and internal quotation marks omitted).

                                             10
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4210 Filed 07/30/21 Page 11 of 28




 is “necessarily incomplete.” Creely v. HCR ManorCare, Inc., 789 F. Supp. 2d 819,

 826 (N.D. Ohio 2011) (citation omitted). Moreover, the court’s analysis should be

 “confined to evaluating whether the proposed class is ‘similarly situated’” and

 should avoid analyzing the merits of the plaintiff’s claims. Id. (citations omitted).

       Here, given that discovery has occurred in this matter related to the presented

 issue of conditional certification, see ECF Nos. 77, 84, 107, the Court will employ

 the “modest-plus” standard in analyzing Plaintiff’s renewed Motion for Conditional

 Certification below.

       ii.    Similarly Situated

       The FLSA authorizes workers to sue collectively on behalf of themselves and

 others “similarly situated” for violations of minimum wage and overtime protections

 of the FLSA. 29 U.S.C. § 216(b). To be considered “similarly situated,” it is

 sufficient if a plaintiff’s “claims [are] unified by common theories of defendants’

 statutory violations, even if the proofs of those theories are inevitably individualized

 and distinct.” Swinney v. Amcomm Telecomm., Inc., No. 12-12925, 2013 WL

 4507919, at *3 (E.D. Mich. Aug. 23, 2013) (citation omitted). As discussed above,

 under the “modest-plus” standard, the Court reviews this matter to determine

 whether Plaintiff has made a sufficient showing “to advance the ball down the field.”

 Byers v. Care Transport, Inc., No. 13-cv-15174, 2016 WL 4771328, at *5 (E.D.

 Mich. Sept. 14,2016) (citations omitted). The Court’s inquiry will focus on whether



                                           11
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4211 Filed 07/30/21 Page 12 of 28




 Plaintiff and the putative class of Straight Time Power Workers are similarly situated

 with respect to the allegations that the law has been violated. See Creely v. HCR

 ManorCare, Inc., 789 F. Supp. 2d 819, 826 (N.D. Ohio 2011) (citations omitted).

       As discussed above, the Court previously found that Plaintiff’s original

 putative class, which was much broader in scope, was similarly situated. ECF No.

 43, PageID.1669. The Court opined that Plaintiff presented sufficient evidence

 showing that he and potential plaintiffs were ‘similarly situated’ victims of a

 common policy or plan that violated the FLSA. Id. Plaintiff now relies on the same

 evidence he presented in his first request for conditional certification, ECF Nos. 30-

 1–30-22, as well as three separate Rule 30(b)(6) depositions, his own deposition,

 four additional staffing company agreements, and additional master service

 agreements, ECF Nos. 92-1–92-10, 93-1, 93-2.           Upon careful review of the

 presented evidence under the heightened standard, the Court finds that Plaintiff has

 established that he is similarly situated to the putative class of Straight Time Power

 Workers.    For the reasons that follow, the Court concludes that Plaintiff has

 submitted sufficient evidence to support and advance his allegations.

       As to the previously-submitted eight declarations, the Court maintains that

 each exhibit reveals similar allegations of fact based on the worker’s experience in

 Guidant’s system. See ECF No. 43, PageID.1672. Plaintiff and the seven other

 declarants assert that they were regularly required to work in excess of 40 hours per



                                          12
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4212 Filed 07/30/21 Page 13 of 28




 week. See, e.g., ECF No. 30-2, PageID.965 (asserting that he worked in 13-hour

 shifts for as many as 7 days a week); ECF No. 30-4, PageID.979 (claiming that he

 worked in 11-hour shifts for as many as 5 days a week); ECF No. 30-6, PageID.993

 (claiming that he worked in 12-hour shifts for as many as 6 days a week). Based on

 their personal experiences, these declarants affirm that Guidant paid numerous other

 workers according to the same straight time for overtime pay policy. Importantly,

 as is now relevant for Plaintiff’s renewed Motion, each declarant worked on projects

 for Guidant’s clients that were either owned by Duke and/or Entergy. See, e.g., ECF

 No. 30-2, PageID.965; ECF No. 30-3, PageID.972; ECF No. 30-4, PageID.979.

 Duke and Entergy, two of Guidant’s customers, are specifically listed in the

 narrowed proposed definition. ECF No. 92, PageID.2634.

       In its Response, Guidant emphasizes the potential individualized differences

 among the putative class members. ECF No. 97, PageID.3816–20. Guidant again

 contests the aforementioned declarations on the grounds that they only provide a

 “limited sampling” of the suppliers that supplied the workers he seeks to represent

 in this action. ECF No. 97, PageID.3817–18. In support of its argument, Guidant

 cites to other district court decisions, including two cases which it relied on in

 challenging Plaintiff’s first Motion, see ECF No. 43, PageID.1672–73, which noted

 a lack of affidavits in support of motions for conditional certification. The Court

 reiterates that each of the provided declarations cover the two customers specifically



                                          13
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4213 Filed 07/30/21 Page 14 of 28




 named in the proposed class: Duke and Entergy. Moreover, the Court maintains that

 whether Plaintiff and the putative class of Straight Time Power Workers worked in

 the same job position, at the same locations, were sourced to the same customers, or

 by the staffing companies, has no bearing on whether they are “similarly situated”

 with respect to the challenged policy. Indeed, as another court within this District

 recently explained, the process of carefully evaluating the opt-in class members

 “must occur at the second phase of class certification, after discovery is completed

 and all class members have opted in.” Aliah Larry v. Kelly Servs., Inc., 20-cv-11481,

 ECF No. 37, PageID.1087.

          The Court next looks to the additional exhibits presented in Plaintiff’s present

 Motion. Plaintiff contends that Guidant admits that Plaintiff and the putative class

 of Straight Time Power Workers are similarly situated. ECF No. 100, PageID.4051.

 First, as to the Rule 30(b)(6) depositions, the Court observes that Lynda Lemoine, a

 Project Manager for Guidant’s program with Entergy, affirmed that Guidant’s

 staffing company agreement with Entergy is not specific to a particular vendor;

 rather, the rights and obligations set forth in the staffing agreement are applicable to

 all vendors. ECF No. 92-1, PageID.2692 at 124:2-9. Moreover, Lemoine asserted

 that Guidant treats all of the staff workers the same. Id. at PageID.2962 123:21-

 124:4.




                                             14
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4214 Filed 07/30/21 Page 15 of 28




       The Court also takes notice of the additional staffing company agreements

 attached to Plaintiff’s present Motion. ECF Nos. 90-5–90-8. Plaintiff cites to these

 documents to support his argument that the staffing company agreements, and

 Guidant’s rights and obligations under them, are the same, regardless of the vendor.

 ECF No. 92, PageID.2639. He also highlights the agreements’ “pay rate” and

 “overtime rate” sections under “Schedule C” to support his claim that Guidant

 dictates the straight time for overtime pay policy for all of the Straight Time Power

 Workers. Id. at PageID.2638. The Court finds that these documents, together with

 the Rule 30(b)(6) depositions, sufficiently supplement Plaintiff’s original evidence,

 which included paystubs from three employees. See ECF No. 43, PageID.1675.

       In sum, the Court finds that Plaintiff “advance[s] the ball down the field” to

 demonstrate that he and the putative class of Straight Time Power Workers are

 similarly situated. To the extent that Guidant contests its status as the employer of

 Plaintiff or the putative class, the Court once more emphasizes that it is premature

 for the Court to make a determination on this issue, as it is not a prerequisite for

 conditional certification. See Wlotkowski v. Mich. Bell Tel. Co., 267 F.R.D. 213,

 219 (E.D. Mich. 2010); see also Graham v. Word Enterprises Perry, LLC, No. 18-

 cv-10167, 2019 WL 2959169, at *5 (E.D. Mich. June 18, 2019). Indeed, “courts

 typically do not resolve factual disputes, decide substantive issues going to the

 ultimate merits, or make credibility determinations.” Gallagher v. Gen. Motors Co.,



                                          15
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4215 Filed 07/30/21 Page 16 of 28




 No. 19-11836, 2020 WL 3481649, at *3 (E.D. Mich. June 26, 2020) (emphasis

 added); see also Weisgarber v. N. Am. Dental Grp., LLC, No. 4:18-cv-2860, 2020

 WL 1322843, at *2 (N.D. Ohio Mar. 20, 2020) (finding that a merits review is

 improper at the first stage even under a heightened standard of review).

       iii.   Manageability

       The Court previously expressed its concern with this action’s manageability.

 ECF No. 43, PageID.1676. Specifically, this Court determined that this matter, at

 the time of its writing, would not be manageable as a collective action in light of

 Guidant’s assertion that the potential nationwide class may include 200,000 workers,

 who are employed by over 1,600 staffing agencies and assigned to work at 56

 different companies. Id. at PageID.1676–77. The parties have since engaged in

 discovery related to the outstanding question of manageability. In his present

 Motion, Plaintiff argues that the proposed class is manageable. For the reasons that

 follow, the Court agrees.

       Plaintiff explains that the proposed class of Straight Time Power Workers,

 assuming one hundred percent participation, consists of 5,184 workers. ECF No.

 92, PageID.2654.     These workers are supplied by approximately 200 staffing

 agencies and are assigned to 2 customers—Duke and Entergy—in a single industry.

 Id. Plaintiff emphasizes that he “significantly narrowed his proposed class definition

 to only include power industry workers who were paid and/or billed on Guidant’s



                                          16
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4216 Filed 07/30/21 Page 17 of 28




 straight time for overtime plan and assigned to Duke and/or Entergy.” ECF No. 100,

 PageID.4054–55. In support of his argument, Plaintiff points to a sealed list of 5,184

 workers, who were assigned to either Duke or Entergy between December 11, 2017

 and December 10, 2020. ECF No. 93-2, PageID.3371.

       In contesting the new proposed class, Guidant cites to four out-of-circuit cases

 for the proposition that this case’s “inevitable individual inquiries” pose

 “insurmountable manageability challenges[.]” ECF No. 97, PageID.3824–27. For

 example, in Gibbs v. MLK Express Servs., LLC, the district court denoted a number

 of individualized inquiries would follow in a nationwide class of Amazon “delivery

 associates.” No. 2:18-cv-434-FtM-38MRM, 2019 WL 2635746, at *9 (M.D. Fla.

 June 27, 2019). There, the district court acknowledged that courts typically look to

 such inquiries for the decertification stage, but also recognized that “courts are not

 bound by a rigid two-tier approach.” Id. at *8. Importantly, the district court

 emphasized that an inquiry as to each individual arbitration clause, with each

 individual “delivery service provider,” under each individual state law, was not

 dispositive of its decision to deny conditional certification as to the nationwide class;

 rather, this only provided another reason to do so. Id. at *9.

       This Court declines to follow the Gibbs court’s emphasis on individual

 inquiries at this stage and instead will follow this Circuit’s precedent for adhering to

 a two-tier approach. Moreover, the Court finds Guidant’s citation to Lewis-Gursky



                                            17
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4217 Filed 07/30/21 Page 18 of 28




 v. Citigroup, Inc., No. 18:15-cv-2887-T-24-MAP, 2017 WL 892604 (M.D. Fla. Mar.

 6, 2017) unavailing. In Lewis-Gursky, the district court concluded that the plaintiffs

 were unable to satisfy their burden of establishing that they and the putative class

 were similarly situated in light of several individualized inquiries.       Id. at *5.

 However, this Court has already determined, twice, and under two separate

 standards, that Plaintiff and the proposed class are similarly situated. The Court will

 not adopt the Lewis-Gursky’s analysis as to whether a proposed class is similarly

 situated for its present inquiry into this case’s manageability.

       Plaintiff here highlights several instances in the record which adequately

 dispute, at least at this juncture, Guidant’s focus on the number of individualized

 questions which may arise should this case continue as a collective action. As

 indicated above, Lemoine affirmed at her Rule 30(b)(6) deposition that Guidant

 treats the putative class members the same, regardless of their vendor assignment.

 ECF No. 92-1, PageID.2692 at 123:21-124:1. She also confirmed Guidant’s use of

 similar staffing company agreements with various vendors. Id. at 124:2-124:22.

 Further, Lemoine indicated that Guidant, rather than 148 separate entities, has the

 responsibility in enforcing the methods of payment and classification with the

 staffing companies. Id. at PageID.2686 at 99:7-18; see also id. at PageID.2688 at

 108:5-111:24. The Court also finds Plaintiff’s deposition, where he explained that

 he and other workers were told it was “a Guidant thing” when they approached



                                           18
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4218 Filed 07/30/21 Page 19 of 28




 vendors about their lack of paid overtime, relevant for its present analysis. ECF No.

 92-4, PageID.2736 at 35:2-36:7. Additionally, the Court notes the similarities

 among the several staffing company agreements between Sirius, Warren Steele &

 Associates, MBO Partners, and Zempleo. ECF No. 92-5–92-7.

          Lastly, the Court takes notice of parts in the record which dispute Guidant’s

 original assertion of the original proposed class’s size. In Susan deBlaquiere’s Rule

 30(b)(6) deposition, she explained that her original declaration, which discussed

 Guidant’s 56 customers and 1,647 suppliers, was not limited to workers that utilized

 a straight time for overtime bill rate; rather, she testified that these numbers related

 to all of Guidant’s customers and suppliers. ECF No. 112, PageID.4149 at 86:23–

 84:19.     deBlaquiere was also unable to confirm how Guidant estimated that

 Plaintiff’s original proposed class would involve 200,000 workers.               Id. at

 PageID.4151 at 94:8–95:21. The Court finds that deBlaquiere’s testimony casts

 further doubt on the manageability issue previously raised by Guidant and the overall

 concern with the proposed class’s size. Moreover, the Court finds deBlaquiere’s

 testimony related to Guidant’s audit rights—including the “right to audit the staffing

 company to confirm the workers are paid on a salary basis and their additional

 compensation, straight time compensation is in accordance with the law,” id. at

 PageID.4155 at 110:9–14—also diminishes the alleged “inevitable manageability

 challenges” at issue in this case.



                                            19
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4219 Filed 07/30/21 Page 20 of 28




       In sum, the Court finds that aforementioned evidence, combined with the

 sealed list of Guidant’s Power Workers, demonstrates this case’s manageability.

 The Court will accordingly permit this case to proceed as a collective action. It

 emphasizes once more, however, that any potential individual inquiries can be

 appropriately addressed at the second, decertification stage.

       iv.    Proposed Notice

       As a final matter, Plaintiff asks the Court to authorize his proposed Notice and

 Consent forms (ECF No. 92-20), his email, text message, and phone scripts (ECF

 No. 92-21), and his opt-in schedule (ECF No. 92-22). The Supreme Court has

 acknowledged that judicial notice to a putative class in FLSA collective actions is

 proper in “appropriate cases [.]” Hoffmann-La Roche v. Sperling, 493 U.S. 165, 169

 (1989). “The district court may use its discretion to authorize notification of

 similarly situated employees to allow them to opt into the lawsuit.” Comer v. Wal-

 Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006) (citing Hoffmann-La Roche,

 493 U.S. at 169)).

       Several courts in this District, including this Court, have noted several reasons

 why judicial notice is appropriate in a FLSA collective action. See, e.g., Williams v.

 K&K Assisted Living, LLC, No. 15-cv-11565, 2015 WL 7257274, at *4 (E.D. Mich.

 Nov. 17, 2015) (citing Fisher v. Mich. Bell. Tel. Co., 665 F. Supp. 2d 819, 828–29

 (E.D. Mich. 2009)); Wlotkowski v. Mich. Bell. Tel. Co., 267 F.R.D. 213, 219 (E.D.



                                          20
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4220 Filed 07/30/21 Page 21 of 28




 Mich. 2010) (same). First, “judicial notice protects … claims by informing similarly

 situated employees of the facts needed to make an informed decision whether to opt-

 in.” Fisher, 665 F. Supp. at 829. “Second, judicial notice promotes judicial

 economy, helps avoid the 'multiplicity of duplicative suits' inherent in these types of

 lawsuits, and notifies putative plaintiffs of an economically feasible litigation

 option.” Id. Third, judicial notice is also appropriate where the proposed notice uses

 language similar to other FLSA actions. Id.

       Here, the parties dispute the content of the proposed Notice. Guidant argues

 that the proposed Notice “differs in form and language from notices commonly

 approved[.]” ECF No. 97, PageID.3830. Guidant thus suggests that the parties

 should work together to submit a mutually acceptable notice in light of the case’s

 complexity and “multiple unusual provisions that courts have rejected.” Id. At the

 hearing, the parties confirmed that they are willing to meet and confer on a proposed

 Notice.

       Given the parties’ present dispute as to the actual content and methods of

 Plaintiff’s proposed Notice, the Court declines to approve Plaintiff’s proposed

 Notice and opt-in schedule at this time. Rather, the Court will order the parties to

 meet and confer on an acceptable Notice and its methods, as set forth in the

 Conclusion to this Opinion and Order.

    B. Plaintiff’s Motion for Tolling (ECF No. 83)



                                           21
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4221 Filed 07/30/21 Page 22 of 28




       1. Legal Standard

       Under the FLSA, a lawsuit to recover unpaid compensation must “be

 commenced within two years after the cause of action accrued,” unless the action

 arose “out of a willful violation,” in which case the lawsuit must be initiated within

 three years after accrual. 29 U.S.C. § 255(a); Hughes v. Region VII Area Agency on

 Aging, 542 F.3d 169, 187 (6th Cir. 2008). Generally, an action is “commenced” on

 the date the complaint is filed. 29 U.S.C. § 256. In the case of a collective action,

 for an individual claimant whose claim is not commenced as of the time the

 complaint is filed, that claimant’s action is considered to be “commenced” when he

 files written consent to opt in. 29 U.S.C. § 256(b).

       Courts within the Sixth Circuit apply the doctrine of equitable tolling in FLSA

 actions. Hughes v. Region VII Area Agency on Aging, 542 F.3d 169, 187–88 (6th

 Cir. 2008); see also Kutzback v. LMS Intellibound, LLC, 233 F. Supp. 3d 623, 628

 (W.D. Tenn. 2017). The doctrine “permits courts to extend the statute of limitations

 on a case-by-case basis to prevent inequity.” Truitt v. Cty. of Wayne, 148 F.3d 644,

 648 (6th Cir. 1998). The Sixth Circuit has denoted that the doctrine is used

 “sparingly” by federal courts. See Robertson v. Simpson, 624 F.3d 781, 784 (6th

 Cir. 2010) (citation omitted). Ultimately, the decision to invoke equitable tolling in

 a particular case lies solely within the discretion of the district court. Truitt, 148

 F.3d at 648.



                                          22
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4222 Filed 07/30/21 Page 23 of 28




       The party seeking equitable tolling bears the burden of proving he is entitled

 to it. See Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004). Courts look to the

 following factors when determining whether to apply the doctrine:

       (1) the plaintiff’s lack of notice of the filing requirement; (2) the
       plaintiff’s lack of constructive knowledge of the filing requirement; (3)
       the plaintiff’s diligence in pursuing [his or] her rights; (4) an absence
       of prejudice to the defendant; and (5) the plaintiff’s reasonableness in
       remaining ignorant of the particular legal requirement.

 Jackson v. United States, 751 F.3d 712, 719 (6th Cir. 2014) (citation omitted). These

 factors are not comprehensive, nor must all factors be met in each case. Allen, 366

 F.3d at 401.

       2. Analysis

       As indicated above, Plaintiff argues that equitable tolling is appropriate here

 in light of Guidant’s actions throughout this lawsuit. He asserts that “Guidant has

 unreasonably delayed the putative class members from receiving notice of this

 Action from the outset.” ECF No. 83, PageID.2372. He thus asks the Court to toll

 the statue of limitations from the date Guidant filed its initial opposition to the first

 Motion for Conditional Certification through the date of this writing. Id.

       Guidant contends, however, that Plaintiff’s request is premature. ECF No. 85,

 PageID.2509.     Moreover, Guidant argues that even if Plaintiff’s Motion was

 properly before the Court, it should still be denied since Plaintiff’s arguments related

 to its alleged delay are without merit. Id. at PageID.2511.



                                            23
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4223 Filed 07/30/21 Page 24 of 28




       As an initial matter, the Court agrees with Plaintiff that the doctrine of

 equitable tolling is decided on a case-by-case basis, rather than on a plaintiff-by-

 plaintiff basis. See Penley v. NPC Int’l, Inc., 206 F. Supp. 3d 1341, 1348 (W.D.

 Tenn. 2016); see also Betts v. Cent. Ohio Gaming Ventures, LLC, 351 F. Supp. 3d

 1072, 1077 (S.D. Ohio 2019) (finding that group consideration for purposes of

 analyzing equitable tolling is proper). Nevertheless, the Court declines to apply the

 doctrine to this action at this juncture.     As another court within this District

 highlighted, “[m]ost District Judges in [the Sixth Circuit] have concluded that it is

 improper to equitably toll the claims of potential opt-in plaintiffs who are not yet

 before the court.” Kim v. Detroit Med. Informatics, LLC, No. 19-11185, 2019 WL

 6307196, at *6 (E.D. Mich. Nov. 25, 2019) (Parker, J.) (citing Brittmon v. Upreach,

 LLC, 285 F. Supp. 3d 1033, 1046 (S.D. Ohio 2018) (collecting cases)). This Court

 will follow this precedent in holding that a motion for equitable tolling, which seeks

 relief on behalf of plaintiffs who have not yet appeared, is premature. As another

 court in the Sixth Circuit explained:

       In contrast to a class action lawsuit brought under Federal Rule of Civil
       Procedure 23, the named plaintiffs in an FLSA collective action do not
       represent anyone other than themselves. Accordingly, the named
       plaintiffs have no authority to move to equitably toll the claims of the
       potential opt-in plaintiffs. See Jesiek v. Fire Pros, Inc., No. 1:09–cv–
       123, 2011 WL 2457311, at *1–2 (W.D. Mich. June 16, 2011) (holding
       that a motion for equitable tolling, purporting to seek relief on behalf
       of plaintiffs who had not yet appeared, was premature, given that named
       plaintiffs had no need for equitable tolling of their own claims, and had
       no personal interest in the outcome of the motion).

                                          24
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4224 Filed 07/30/21 Page 25 of 28




 Atkinson v. TeleTech Holdings, Inc., No. 3:14-cv-253, 2015 WL 853234, at *8 (S.D.

 Ohio Feb. 26, 2015).

       While resolution of the present equitable tolling issue is presently premature,

 the Court notes, as Plaintiff highlights in its Motion, ECF No. 83, PageID.2383–84,

 that it is “common” for courts to find tolling appropriate in FLSA collective actions,

 specifically when “plaintiffs pursue their claims diligently but nevertheless

 experience a substantial delay between the time they moved for conditional

 certification and the time the court granted conditional certification/authorized

 notification to potential class members.” Betts v. Cent. Ohio Gaming Ventures ,

 LLC, 351 F. Supp. 3d 1072, 1077 (S.D. Ohio 2019). Moreover, the Court recognizes

 that without the doctrine of equitable tolling, the value of FLSA actions would be

 diminished, “as the potential recovery for the plaintiff class continuously lessens as

 cases are delayed.” Penley, 206 F. Supp. 3d at 1348 (citations omitted).

       Accordingly, “[i]f and when potential plaintiffs whose claims would

 otherwise be time-barred choose to opt in to the class, they may … move for

 equitable tolling.” Mathews v. ALC Partner, Inc., No. 2:08-cv-10636, 2009 WL

 2591497, at *8 (E.D. Mich. Aug. 24, 2009) (Murphy, J.); see also Kutzback v. LMS

 Intellibound, LLC, 233 F. Supp. 3d 623, 628 (W.D. Tenn. 2017) (initially denying

 the plaintiff's motion for equitable tolling and later granting, after certain plaintiffs

 opted in, those plaintiffs' motion for equitable tolling due to established delay); In re

                                            25
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4225 Filed 07/30/21 Page 26 of 28




 Amazon.com, Inc., Fulfillment Ctr. Fair Labor Standards Act (FLSA) & Wage &

 Hour Litig., No. 14-md-02504, 2014 WL 3695750, at *4 (W.D. Ky. July 24, 2014)

 (“To deny equitable tolling now certainly does not preclude some form of it later.

 Plaintiffs or groups of them may well establish their diligence and demonstrate that

 they qualify as an instance of ‘extraordinary circumstances.’ But for now, a blanket

 equitable tolling of all current and prospective opt-in plaintiffs is unjustified and

 premature.”). In line with these cases, the Court will deny without prejudice

 Plaintiff’s present Motion for Tolling as premature.3

     C. Joint Motion to Extend Existing Deadlines (ECF No. 102)

       Lastly, the Court will address the parties’ Joint Motion to Extend Existing

 Deadlines. ECF No. 102. The parties ask the Court to establish new deadlines in

 light of their discovery related to conditional certification and the pending status of

 the aforementioned motions.

       As the parties correctly denote, a schedule may be modified for “good cause

 and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The primary measure of

 Rule 16’s ‘good cause’ standard is the moving party’s diligence in attempting to

 meet the case management order’s requirements[.]” Smith v. Holston Med. Grp.,

 P.C., 595 F. App’x 474, 477 (6th Cir. 2014). Here, the Court finds there is good


 3
  In light of this ruling, the Court will not address the merits of Plaintiff’s present
 Motion, including Guidant’s alleged actions in causing delay for the issue of
 conditional certification.

                                           26
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4226 Filed 07/30/21 Page 27 of 28




 cause to modify the pretrial scheduling order. The parties have participated in

 discovery related to the outstanding issue of conditional certification. Moreover,

 they have participated in extensive motion practice related to this issue.

       Accordingly, the Court will grant the parties’ Joint Motion to Extend Existing

 Deadlines. ECF No. 102. The Court will issue an amended pretrial scheduling order

 on this case’s docket to reflect this ruling and the provided dates at the hearing.

                              IV. CONCLUSION & ORDER

       For the reasons articulated above, IT IS HEREBY ORDERED that

 Plaintiff’s Motion for Conditional Certification and Court-Authorized Notice [#92]

 is GRANTED. Conditional certification is warranted for the class of Straight Time

 Power Workers as defined in Plaintiff’s Motion.

       IT IS FURTHER ORDERED that the parties work together to draft a

 mutually acceptable Notice to be sent to class members advising them of this lawsuit

 and their opt-in/opt-out rights. The parties should work together and submit a

 proposed Order for such purpose. The proposed Notice shall be submitted to the

 Court for approval within one week of the issuance of this Opinion and Order. If

 the parties are unable to come to an agreement, each side will submit their proposed

 Notice to the Court. Once the Court approves a Notice, it will issue an order

 directing issuance of the notice to class members.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Tolling [#83] is



                                           27
Case 2:19-cv-12318-GAD-CI ECF No. 116, PageID.4227 Filed 07/30/21 Page 28 of 28




 DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the parties’ Joint Motion to Extend

 Existing Deadlines [#102] is GRANTED.

      SO ORDERED.

 Dated:     July 30, 2021

                                            /s/Gershwin A. Drain
                                            HON. GERSHWIN A. DRAIN
                                            United States District Judge

                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                July 30, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                       28
